Title: From James Madison to John Teasdale, 19 October 1805 (Abstract)
From: Madison, James
To: Teasdale, John


          § To John Teasdale. 19 October 1805, Department of State. “I have received your letter of the 30th. Ult. respecting your claim upon the French government. The Minister of the United States at Paris being possessed of instructions on the subject of such demands, it would be superfluous to repeat them with a view to any general purpose. There cannot therefore be a doubt that Mr. Skipwith will receive from him every assistance in supporting your case, which may be proper & necessary.”
        